994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.HERITAGE MUTUAL INSURANCE COMPANY, Appellee,v.THE HERMAN COMPANY, William Lloyd and Minnesota BeefIndustries, Inc., Appellants.
No. 92-2303.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 19, 1993.Filed:  May 11, 1993.

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
This diversity case involves a declaratory judgment action brought pursuant to 28 U.S.C. § 2201 by an insurer, Heritage Mutual Insurance Company (Heritage), who argued that it had no obligation to defend or to indemnify its insured, The Herman Company (Herman) and/or William Lloyd, President of Herman, in the underlying lawsuit brought by Minnesota Beef Industries, Inc.  (MBI).  The district court1 granted Heritage's motion for summary judgment.  Herman, Lloyd, and MBI appeal, and we affirm.


2
We review de novo a district court's grant of summary judgment.   United States ex rel.  Glas v. Medtronic, Inc., 957 F.2d 605, 607 (8th Cir. 1992).  Therefore, we apply the same standard as applied by the district court.   United Tel. Co. of Mo. v. Johnson Publishing Co., Inc., 855 F.2d 604, 607 (8th Cir. 1988).  Summary judgment is appropriate when there is no dispute between the parties as to any genuine issue of material fact and when the moving party is entitled to judgment as a matter of law.  Fed. R. Civ. P. 56(c).  In addition, because the district court's jurisdiction was based on diversity grounds, this Court reviews de novo questions of state law.   Salve Regina College v. Russell, 111 S. Ct. 1217, 1221 (1991).


3
After thoroughly reviewing the record and the applicable Minnesota state law, we conclude that Heritage has no obligation to defend or to indemnify Herman and/or Lloyd in the underlying lawsuit brought by MBI.  The district court thoroughly addressed the issues in a well-reasoned opinion, and we agree with the district court's conclusion.


4
Accordingly, we affirm the district court's grant of summary judgment in favor of Heritage.  See 8th Cir.  R. 47B.



1
 The Honorable Jonathan Lebedoff, United States Magistrate Judge for the District of Minnesota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)